Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s reply to the previous Office action, dated January 28, 2021, has been received. By way of this reply, Applicant has amended claims 1, 11, and 19.
Claims 1-19 are under examination.
The rejections of record may be found in the previous Office action, dated October 29, 202.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Applicant’s arguments in light of the amendments to the claims have been considered but are not found persuasive. The claims recite a genus of peptides defined only by functional activity (the ability to bind multiple sclerosis autoantibodies) and not by a requisite representative number of species or structural features common to the members of the genus. Applicant’s amendments to the claims does not overcome the issue with regards to percentage identity of the claimed sequences in the above claims.
The fact that two polypeptides share a high percentage of identity does not in and of itself require that the two sequences share any functional activity such as the ability to bind multiple sclerosis autoantibodies, a required function of the claimed product. In the absence of sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics, the claimed invention is not described in such a way as to reasonably convey to one skilled in the relevant art that the inventors, at the time the application was filed, had possession of all the variants of the polypeptides with at least 90% identity to the claimed sequences that would encode a polypeptide having their respective claimed activities.
This rejection is therefore maintained.


(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-7 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims recite the limitation “peptide or fragment thereof according to claim 1”. There is insufficient antecedent basis for this limitation in the claim, as claim 1 does not recite a fragment of a peptide, only an intact peptide. 
This is a new rejection necessitated by Applicant’s amendments to the claims.

Claims 1, 6-8, 10-15, and 17 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The present claims are indefinite in the recitation of “A peptide consisting of an amino acid sequence having at least 90% identity with…SEQ ID NO: 158” (claim 1).  The transitional phrase “consisting of” which is a closed language which excludes any element, step, or ingredient (MPEP 2111.03(II) is followed by “having” which is an open terminology allowing the inclusion of other component in addition to those recited (MPEP 2011.03(IV)), thereby 
The new grounds of rejection are necessitated by Applicant’s amendment.

Claim 19 was previously rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Applicant’s amendments to the claims have addressed this issue, and this rejection is hereby withdrawn.

Claim Rejections - 35 USC § 102
	Claims 1, 6, 7, 10, 11 and 19 were previously rejected under 35 U.S.C. 102(a)(1) as being anticipated by Root-Bernstein et al. (W02006/113557A2).
	Applicant’s amendments to the claims have addressed this issue, and this rejection is hereby withdrawn.

Allowable Subject Matter
Claims 3-5 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER JOHANSEN whose telephone number is (571)272-0280.  The examiner can normally be reached on Monday-Friday, 8:00 to 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached on (571) 272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/PETER JOHANSEN/Examiner, Art Unit 1644          


/SHARON X WEN/Primary Examiner, Art Unit 1644